Citation Nr: 9901645	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-20 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death claimed as the result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from May 1954 to August 1976.  
In March 1987, the St. Petersburg, Florida, Regional Office 
(RO) denied service connection for the cause of the veterans 
death.  The appellant was informed in writing of the adverse 
decision and her appellate rights in April 1987.  The 
appellant did not submit a notice of disagreement with the 
adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 RO decision which denied 
service connection for the cause of the veterans death 
claimed as the result of asbestos exposure.  The appellant 
has been represented throughout this appeal by the American 
Legion.  


REMAND

The representative has submitted a medical statement without 
a waiver of review by the RO.  This requires a remand.

The appellant asserts on appeal that service connection is 
warranted for the cause of the veterans death as he was 
exposed to asbestos while in the United States Coast Guard 
and subsequently died from carcinoma of the right lung.  In 
reviewing the claims file, the Board observes that the 
veterans service medical records make no reference to an 
asbestos exposure-related disability and/or a chronic 
respiratory disorder.  His service personnel documentation 
has not been incorporated into the record.  Where evidence in 
support of an appellants claim may be in the veterans 
service record or other governmental records, the Department 
of Veterans Affairs (VA) has the duty to obtain such records 
in order to develop fully the facts relevant to the claim.  

A September 1986 final hospitalization summary from St. 
Vincents Medical Center states that the veterans final 
diagnoses were squamous cell carcinoma of the lung with 
hilar node involvement; [adult respiratory distress 
syndrome]; acute respiratory failure; pneumothorax; and 
[chronic obstructive pulmonary disease].  The veterans 
employer was listed as Hull & Cargo Surveyors.  The 
veterans September 1986 death certificate indicates that he 
succumbed to acute respiratory distress syndrome due to, or 
as a consequence of post pneumonectomy, right for carcinoma 
due to, or as a consequence of carcinoma right lung; Pancoast 
syndrome.  

An October 1996 written statement from [redacted] conveys 
that he served with the veteran at the Philadelphia, 
Pennsylvania, United States Coast Guard Marine Inspection 
Office between 1968 and 1970 and at the Jacksonville, 
Florida, United States Coast Guard Marine Inspection Safety 
Office between 1973 and 1976.  Mr. [redacted] recalled that the 
veteran was a machinery inspector and his duties included 
inspecting vessels machinery and hulls while they were 
afloat and/or in dry dock at various shipyards.  

When evaluating a claim for service connection for a 
disability or the cause of the veteran claimed as the result 
of asbestos exposure, the VA has a responsibility to 
ascertain whether or not the veterans military records 
demonstrate evidence of inservice asbestos exposure and to 
assure that development is accomplished to ascertain whether 
or not there was pre-service or post-service evidence of 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases given both the latency of 
asbestos-related disorders and the exposure findings.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
a copy of the veterans entire service 
personnel file be forwarded for 
incorporation into the record.  In the 
alternative, if the RO accepts that the 
veteran had inservice exposure, that fact 
should be established in a rating 
decision.

2.  The RO should then have the veterans 
claims file reviewed by a VA examiner.  
The physician should be requested to 
render an opinion as to the etiology of 
the veteran's right lung carcinoma and 
whether there was an etiological 
relationship between his alleged 
inservice asbestos exposure and the 
subsequent development of right lung 
squamous cell carcinoma.  Detailed 
reasons and bases for the opinion reached 
should be legibly recorded.  

3.  The RO must review the private 
medical statement dated January 6, 1999 
from N. Tregubov, M.D..

4.  The RO should then reevaluate the 
appellants claim for service connection 
for the cause of the veterans death 
claimed as the result of asbestos 
exposure under the guidelines set forth 
in the Veterans Benefits Administrations 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part VI, Para. 7.21 (Oct. 3, 1997).  

5.  The appellant is placed on notice 
that she has a duty to submit evidence of 
a well-grounded claim for service 
connection for the cause of the veteran's 
death claimed as the result of asbestos 
exposure.  Such evidence should consist 
of competent evidence linking the 
veteran's fatal illness to active service 
or a service-connected disability.  

The appellants claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Veterans 
Appeals (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administrations ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  
- 2 -
